EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080399157-94 Filing Date and Time 06/12/2008 10:20 AM Entity Number C14826-2000 Amendment to Certificate of Designation After Issuance of Class or Series (PURSUANT TO NRS 76.1955) USE BLACK INK ONLY -DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955 - After Issuance of Class or Series) 1.Name of corporation: nFinanSe Inc. 2. Stockholder approval pursuant to statute has been obtained. 3. The class or series of stock being amended: Series A Convertible Preferred Stock, per value $0.001 per share 4. By a resolution adopted by the board of directors, the certificate of designation is being amended as follows or the new class or series is: Section 3(a) of the Certificate of Designations, Rights and Preferences of Series A Convertible Preferred Stock of nFinanSe Inc, is amended andrestatedin itsentirely as follows: In the event of any voluntary or involuntary liquidation, dissolution orwinding up of the Corporation (any such event being hereinafter referred to us a ( "Liquidation"), before and distribution ofassets of the Corporation shall be made to or set apart for the holders of the Common Stock or any other class of preferred stock yet to be designated by the Corporation, the holders of Series A Preferred Stock shall be entitled to receive payment out of much assets of the Corporation in an amount equal to the greater of (i) $1.00 per share of Series A Preferred Stock (such applicable foregoing amount being referred to as the "Liquidation Preferences" for the Series A Preferred Stock), plus any accumulated but unpaid dividends (whether or not earned or declared) on the Series A Preferred Stock, and (ii) the amount such holder would have received if such holder hadconverted its shares of Series A Preferred Stock to Common Stock, subject to but immediately prior to such Liquidation. The Series A Preferred Stock, the Corporation's Series B Convertible PreferredStock $0.001 per value per share (the "Series B Preferred Stock") and the Corporation's Series C Convertible Preferred Stock, $0.001 per value per share (the "Series C Preferred Stock, shall rank on aparitywith each other with respect to any payments related to a Liquidation. If the assets of the Corporation available for distribution to the holders of Series A Preferred Stock, Series B Preferred Stock and Series C Preferred Stock shall not besufficient tomake in full the payment herein required, then the holders of the Series A Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, shall sharenotiblyin the distribution of such assets in proportion to the respectivesums which would otherwise be payable upon such distribution relatedin a Liquidation if allsums so payable to the holders of the Series A Preferred Stock, Series B Preferred Stock and Series C Preferred Stock were paid in full 5. Effective date of filing (optional): (must not be later that 90 days after the certificate is filed) 6. Officer Signature (Required): /s/ R. P. Springer, EVP CFO Filling Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. EX 99.4 -
